Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 1 of 17
AO 106 (Rev. 04/10) Application for a Search Warrant FILED

 

—. LODGED |
RECEIVED ‘|

APR 16 2019

 

 

 

UNITED STATES DISTRICT COURT

 

 

 

for the nr
or . K US, DISTRICT COURT
Western District of Washington By WESTERN DISTRICT OF VHASHINGTON AT TACOMA
DEPUTY

In the Matter of the Search of )

(Briefly describe the property to be searched |

or enti the person by aime and address) Case No. MD | 4 ~ 5 O 5 c}

The black LG smart phone with IMEI 355931090690600, )

more particularly described in Attachment A

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A,

~ located in the Western District of Washington , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1), 843(b), 846, Drug trafficking conspiracy and related offenses
and 952

The application is based on these facts:

See Attached Affidavit of DEA Agent Steve Meyer

wm Continued on the attached sheet.

(1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant’s signature

Steve Meyer, Special Agent DEA

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 04/16/2019
Judgels signature

 

 

City and state: Tacoma, Washington J. Richard Creatura, United States MagistrateJudge

Printed name and title
oOo fe IN HD WO FP W NH

Do NYO NH NH NY YP WN YN NO ee Rw me em
CN AA FON KF SO wm ARIA HA BW HK OS

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 2 of 17

AFFIDAVIT

STATE OF WASHINGTON )
SS

Nee Nee”

COUNTY OF PIERCE

Steve Meyer, being first duly sworn on oath, deposes and says:

I. AFFIANT BACKGROUND AND EXPERIENCE

1, I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent with the Drug Enforcement Administration (DEA),
and have been since March 2017. I am currently assigned to the Seattle Field Division,
Tacoma Resident Office. Prior to my employment with the DEA, I worked as a
Uniformed Officer with the Secret Service in Washington D.C., from June 2006 to April
2009. I received formal training at the DEA Basic Agent Training in Quantico, Virginia.
The four-month Basic Academy included comprehensive, formalized instruction in,
among other things: basic narcotic investigations, drug identification and detection,
familiarization with United States narcotics laws, financial investigations and money
laundering, identification and seizure of drug-related assets, organized crime
investigations, physical and electronic surveillance, and undercover operations.

3. During the course of my law enforcement career, I have been involved in
investigations of numerous criminal offenses, including the offenses involved in this
current investigation. I have participated in criminal investigations of illicit drug
trafficking organizations, ranging from street-level dealers to major dealers, to include
Mexico-based drug trafficking organizations. These investigations have also included
the unlawful importation, possession with intent to distribute, and distribution of

controlled substances; the related laundering of monetary instruments; the conducting of

AFFIDAVIT OF Steve Meyer - 1 une STATES ATTORNEY:
1 ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402
(253) 428-3800
o Oo SI DN OO BP WH KH

NY NYO NH NO NH NO WN NY NY KK HS HF HF FS eS Se eS ee
oN DB Wn SP WD NYO KF DOD OBO CO nH HD OO BP WO NBO KF CO

 

 

Case 3:19-mj-05054-JRC Document 1 .Filed 04/16/19 Page 3 of 17

monetary transactions involving the proceeds of specified unlawful activities; and
conspiracies associated with criminal narcotics offenses. These investigations have
included use of the following investigative techniques: confidential informants;
undercover agents; analysis of pen register, trap and trace, and toll records; physical and
electronic surveillance; wiretaps; and the execution of search warrants. I have had the
opportunity to monitor, listen to, review transcripts and line sheets (prepared by linguists)
documenting the content of intercepted conversations involving the trafficking of
cocaine, heroin, methamphetamine, and other narcotics, by persons who used some form
of code to thwart law enforcement. I have also interviewed defendants at the time of
their arrests and have debriefed, spoken with, or interviewed numerous drug dealers or
confidential sources (informants) at proffer interviews who were experienced in speaking
in coded conversations over the telephone. I have gained knowledge regarding the
various methods, techniques, codes, and/or jargon used by drug traffickers in the course
of their criminal activities, including their use of cellular telephones and other electronic
devices to facilitate communications while avoiding law enforcement scrutiny.
Il. PURPOSE OF AFFIDAVIT
4. This Affidavit is submitted in support of an application for a warrant to
search a black LG smart phone with IMEI 355931090690600, seized from the person
of COREY RILEY on March.28, 2019, presently in the secure custody of the Drug
Enforcement Administration in Tacoma Washington, as described in Attachment A, for
evidence, fruits and instrumentalities of drug trafficking crimes committed by COREY
RILEY, in violation of Title 21, United States Code, Sections 841(a)(1), 843(b), 846, and
952, as further described in Attachment B.
lil. SOURCES OF INFORMATION
5. My knowledge of the facts set forth in this Affidavit is a result of my

personal participation in the investigation, my conversations with other law enforcement
personnel participating in this and related investigations, and my review of relevant
documents. I have obtained and read the official reports prepared by various law
USAO20U7ROIIE ian Parc Ave, Sa

TACOMA, WASHINGTON 98402
(253) 428-3800
So Oo NID Wn BP W NY

NO WO NO ND NH WN NY NO NY KS BSR Re Eee
oOo nN DH ON BP WH NY K OO PMO NI HD NH FP WO NH K&S CO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 4 of 17

enforcement officers participating in the instant investigation, and other investigations
discussed herein.

6. I know through training and experience, as well as the training and
experience of other law enforcement officers familiar with this investigation, that
individuals involved in the distribution of controlled substances and other criminal
activity often use vague references and/or coded words and phrases when discussing
illegal activity. In this investigation, these communications have been conducted in both
the English and Spanish languages, and the participants frequently used coded language
to refer to drug-trafficking activity. The Spanish recordings I have reviewed in
connection with this investigation were translated into English by individuals fluent in the
Spanish language. When coded words and phrases were used in the instant investigation,
I have used my training and experience, as well as the training and experience of other
law enforcement officers familiar with this investigation and information provided by
confidential sources participating in this investigation, to include what I believe to be an
accurate translation of these coded words and phrases inside parentheses throughout this
Affidavit.

7 Since I am submitting this Affidavit for the limited purpose of establishing
probable cause to obtain a search warrant for the cell phone identified above and in
Attachment A, I have set forth only the facts that I believe are necessary to establish
probable cause for this warrant. As set forth herein, I believe RILEY used a black LG
smart phone, with IMEI 355931090690600, to facilitate drug trafficking in Western
Washington.

IV. SUMMARY OF PROBABLE CAUSE
A. Investigative Overview

8. Agents are investigating a drug trafficking organization (DTO) in Western

Washington they believe Juan and Florencio CASTRO Valenzuela and their associates,

including RILEY, and others known and unknown, are operating. This organization is

AFFIDAVIT OF Steve Meyer - 3 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE.700
USAO 2017R01238 " TACOMA, WASHINGTON 98402

(253) 428-3800
CoN A UM BR ww

WN YW NY NY NY WH DW hb Be ww ew ee i ee
SCADA BP ONH SF Gwe wFA A UW BwONH SH SS

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 5 of 17

referred to as the CASTRO DTO and is predominantly involved in the trafficking of
high-purity heroin, counterfeit oxycodone pills, and methamphetamine.

9. This investigation started as a local drug investigation by the Bremerton
Police Department (BPD) in August 2017 when an individual (Confidential Source 1, or
CS1) agreed to cooperate with law enforcement in exchange for judicial considerations.
CS1 was arrested by members of the BPD Special Operations Group (SOG) for his/her
involvement in drug trafficking. CS1 cooperated with SOG and provided them with
information about a group of Mexican drug traffickers who were distributing large
amounts of heroin in the Puget Sound region. CS1 advised SOG that he/she had been
selling various controlled substances for several years and had been in contact with
several of the people within this group of Mexican drug traffickers, which agents named
the CASTRO DTO.

10. Within that organization, CS1 connected with a prominent drug trafficker
whom the CS knew as “Juan” or “Jose.” CS1 believed the individual he/she knew as
“Juan” was the local leader of the drug distribution at that time, and was later promoted
to a larger role in the DTO. BPD Detective Jordan Ejde located a Facebook account
under the name of “Juan Andres CASTRO Valenzuela” that CS1 and other local
suspected drug dealers were associated with. Det. Ejde questioned CS1 about the
account and CS1 confirmed CASTRO was the male whom he/she referred to as “Juan” or
“Jose.” CS1 also showed Det. Ejde messages confirming that CASTRO had been in
(then) recent contact with CS1, using that Facebook account. According to CS1 and.the
Facebook data he/she provided, CS1 had been talking to CASTRO via Facebook
Messenger for purposes of making drug transactions since approximately June of 2016.

11. Areview of CS1’s Facebook account showed CASTRO also contacted CS1
from additional Facebook accounts under the names of “Rebeca Spencer,” “Annel
Baker,” and “Katherine Thomas.” All three of these accounts (as well as the “Juan

Andres CASTRO Valenzuela” account) have been the target of search warrants issued by

AFFIDAVIT OF Steve Meyer - 4 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402
(253) 428-3800
So Oo SIH On BP WD NO

NO NO NY NY NY YN KN ND wm meee
oN HN UW BP W NY K§ TD OO fF aT DH HA BP W PO KK OC

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 6 of 17

this Court. A review of CS1’s phone showed CASTRO also used Mexican phone
numbers to communicate with CS1 via text message and voice calls. |

12. Det. Ejde and DEA Special Agent (SA) Anthony DelVecchio confirmed
CASTRO’s identity via the Washington State Department of Licensing (WADOL).
Specifically, CASTRO’s WADOL photograph matches that of the individual depicted on
the Juan Andres CASTRO Valenzuela account. Furthermore, according to a law
enforcement database, CASTRO was involved as a suspected “cell head” for heroin
distribution in the Everett area during a DEA investigation that took place in 2012. SA
DelVecchio researched this prior DEA case and found that CASTRO was, in fact, the
primary target of investigation within that case. Agents seized multiple kilograms of
heroin in that investigation, but did not arrest CASTRO.

13. CSI conducted seven controlled buys of suspected heroin from the
CASTRO DTO and was able to introduce an undercover DEA agent (UC) to the
CASTRO DTO towards the end of 2017. Unfortunately, CS1 was battling heroin
addiction for most of the time he/she was working with agents and admitted to obtaining
personal use quantities of heroin from the CASTRO DTO during and after some of the
controlled purchases. Following a brief period in rehabilitation/treatment, CS1 relapsed
into heroin use in the spring of 2018. In May 2018, local police arrested CS1 and
charged him/her with residential burglary (felony) and driving with a suspended or
revoked license (misdemeanor). SOG deactivated CS1 in May 2018 due to CS1’s
substance abuse issues. However, agents found CS1’s information to be reliable during
the time agents utilized him/her to gather information.

14. CS1’s criminal history includes a felony conviction for
Manufacture/Deliver a Schedule I/II Narcotic in 2013, gross misdemeanor convictions
for Third Degree Malicious Mischief and First Degree Criminal Trespass in 2018, Fourth
Degree Assault in 2015, and Third Degree Malicious Mischief in 2011; and misdemeanor

convictions for Second Degree Criminal Trespass and Possession of Drug Paraphernalia

AFFIDAVIT OF Steve Meyer - 5 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo Oo IN ND OH FP WD WHO

DO WO NH HO HN HY NY NY NO HK eRe Rs ee ee
on DN UO FP WD NYO KK DO CO DAN DN F&F WO NH |] CO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 7 of 17

in 2018, Third Degree Driving With a Suspended or Revoked License in 2018 and 2008,
Indecent Exposure in 2013, and Third Degree Malicious Mischief in 2006.

15. As noted above, CS1 was able to introduce an undercover agent (the “UC”’)
to the CASTRO DTO via a conversation over Facebook Messenger (with the Katherine
Thomas Facebook account). The UC was able to conduct three purchases of heroin from
the CASTRO DTO, through Sarmiento, before the end of 2017. During the first
purchase, the UC used a combination of communications over Facebook Messenger (with
the Katherine Thomas account) and Target Telephone numbers to complete the
transaction. During the UC’s second purchase, he/she communicated with the DTO
through the Katherine Thomas Facebook account and a Target Telephone (Mexican
telephone number 52-668-199-4039). The UC conducted a third transaction with the
DTO in December 2017. Again, the UC communicated with the CASTRO DTO over the
Katherine Thomas Facebook account and Mexican telephone number 52-668-199-4039.

16. In January 2018, agents received hundreds of pages of Facebook account
information from the Katherine Thomas account, pursuant to a federal search warrant.
This information received from Facebook clearly showed use of the Katherine Thomas
account for drug trafficking purposes, just as agents had suspected. Agents later received
court authorization to search additional accounts associated with the CASTRO DTO and
found very similar data of evidentiary value. The following review of the Katherine
Thomas Facebook account will serve as an example of the types of data/information and
content agents received from the search warrants later executed on additional CASTRO
DTO accounts, including an account in the name “Rudy Jackson.”

17. Facebook records showed account number “100021806071829,” which is
associated with the vanity name of “Katherine.thomas.104418,” was registered on August
24, 2017, at 19:19:37 UTC. The verified cell phone number associated with this account
was “+526681994039,” which was verified through Facebook on the day the account was

established.. Facebook records showed a listing of internet protocol (IP) addresses

AFFIDAVIT OF Steve Meyer - 6 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
No i) NO bd bo NO bo DON wet — amet nk a —
oO sat NH On FP WY NY KF OD OO FH TD NH FP W HY KH OC

oOo fe IN DBD On FB WY NO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 8 of 17

captured during different activities on Facebook (such as logging in or sending an
attachment). |

18. | These records also showed three linked accounts used by the same digital
device/computer: Katherine Thomas (100021806071829), Florencio Castro Valenzuela
(100006465750228), and Annel Baker (100017854953772). Agents had separately
established this same connection between these accounts based on CS1’s information and
their own records searches. Agents know the CASTRO DTO used the Annel Baker
account previously in the same manner as they used the Katherine Thomas account,
based on CS1’s information.

19. Facebook records showed the listed date of birth on the Katherine Thomas
account as a date in February 1990. Juan CASTRO’s criminal record lists his date of
birth as that same February date, but in 1986. Agents suspect the common birthdate
between the Katherine Thomas Facebook account and Juan CASTRO is no coincidence,
and that CASTRO most likely used it because it was a date he could easily remember.

20. These Facebook records also listed all of Juan CASTRO’s Facebook
friends associated with this particular account and their Facebook account numbers. As
expected, the UC’s Facebook account was also listed in this section of the report. Agents
identified these Facebook friends based on their names and Facebook photographs, and a
comparison with WADOL records. Agents conducted surveillance on many of these
individuals, and suspected they were heroin distributors for the CASTRO DTO in
Washington.

21. The last portion of the Facebook records was a chronological listing of
messaging strings, separated by individual Facebook accounts. This portion of the
records corroborated agents’ suspicions regarding these individuals’ work as heroin
distributors for the DTO. These messaging strings were similar to text message
conversations commonly found on mobile phones, though these messaging conversations

were between the Katherine Thomas account and its Facebook friends.

AFFIDAVIT OF Steve Meyer - 7 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA; WASHINGTON 98402
(253) 428-3800
Oo CF AYN NH BP WD NO

NO NO NO HP KN KO HKD KH Dw mow eee
oo TN nA PW NY KF OD OBO Be AT KH WN BP WO NY KH OC

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 9 of 17

22. Agents identified COREY RILEY as a listed friend on the “Rudy Jackson”
account. Agents were able to compare RILEY’s Facebook photographs to his
photograph in the WADOL database. During a Facebook messaging conversation
between CASTRO (via the “Rudy Jackson” account) and Corey RILEY that took place
on August 6, 2018, the two agreed to conduct a transaction at RILEY’s residence in

Puyallup, Washington. The pertinent details of this initial conversation are documented

below:
e RILEY: How are you who is this?
e CASTRO: Who told you to contact me?
e RILEY: I remember you from the last time we have some of

the same friends I deal with to

e CASTRO: After your provider called me, I changed the facebook
account many times and my phone number changed every month.

e CASTRO: Who do you know about my facebook friends?

e RILEY: Well I thought you contacted me first here recently
then I looked at your friends and I know some of them and what they do so
I

e CASTRO: ok ok

e CASTRO: you have a phone number

e CASTRO: here not is safe

e RILEY: Of course 253 9514638

e RILEY: Thanks

e CASTRO: I will send text to you.

23. Agents believe RILEY then provided CASTRO with his home address
(using a separate means of communication, e.g., a text message) and the two agreed to
meet there. However, later in the Facebook messaging conversation, CASTRO sent

RILEY a Google Maps pin with the precise location of a residence in Puyallup, 9121

AFFIDAVIT OF Steve Meyer - 8 Nis STATES ATTORNEY
ACIFIC AVENUE, SUITE
USAO 2017R01238 TACOMA, WASHINGTON 98402
(253) 428-3800
So Oo SIT DH HM BP W HO

NO BPO KN HO NO HN NY KN KD om wee
ont HN OH FP WD HY KH OT OO FANT WD WH BP WH YN KS OC

Case 3:19-mj-05054-JRC. Document 1 Filed 04/16/19 Page 10 of 17

162™ Street East. Agents believe RILEY actually resided at 9121 Washington Highway
162, and CASTRO had mistakenly identified RILEY’s address based on the similarity
between the numbers and streets.

24. At 5:17 p.m., CASTRO sent RILEY a message which read, “8 minutes
away.” At that time, tracking data for Target Vehicle 3 (one of the identified DTO
courier vehicles, driven at that time by Juan Jose Higuera Gonzalez) showed the vehicle
was in close proximity to the (incorrect) residence CASTRO provided via Google maps,
on 162" Street East. Around that time, CASTRO tried to contact RILEY via Facebook,

the pertinent details are documented below:

 

 

25.

e CASTRO: I finding the house

e CASTRO: I driving a white Honda Accord (TV3)

e CASTRO: Is it down the alley?

e CASTRO: 2?

e RILEY: No it’s off of the main road state route 162
e CASTRO: ??

e CASTRO: I was at other place

° RILEY: Yes

e CASTRO: I was close at Walmart at 160 and meridian
e RILEY: Ok you want to meet me there

e CASTRO: yes, wait there

e RILEY: at my place ok

e CASTRO: yes

After this exchange, tracking data for TV3 showed the vehicle left the

(incorrect) residence on 162" Street and traveled to 9121 Washington Highway 162,

26.

| Puyallup, Washington.

On August 11, 2018, RILEY initiated another Facebook conversation with

CASTRO on the “Rudy Jackson” account. The pertinent details are documented below:

AFFIDAVIT OF Steve Meyer - 9

USAO 2017R01238

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

eo Co HN HD OD FP W NH

NO NO HNO NY NY VP NY NO NHN & FS FS =| S| eS Se So
Oo nN DD WA BW NYO K§ TD ODO HA HD NW BP WN KF CO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 11 of 17

e RILEY: I'll call or text you tomorrow ok buddy.

e CASTRO: ok

e CASTRO: | hey??

e CASTRO: $1600 you have??

e CASTRO: where you are

e CASTRO: he is close

e CASTRO: you think that will be ready soon?

e RILEY: _ Probably later today or tomorrow early I’Il let ya know
a little later ok.

e CASTRO: ok

e CASTRO: you’re ready??

27. Based on this interaction, and the price CASTRO expected, agents estimate
RILEY typically received 25 to 50 grams of high-purity heroin during each transaction
with CASTRO. Agents believe he received at least 25 grams on this occasion. TV3’s
tracking data showed the vehicle traveled to RILEY’s residence on August 13, 2018, and
remained there for about three minutes before leaving. This type of travel pattern is
consistent with other drug deliveries by the CASTRO DTO couriers as observed during
both physical and electronic surveillance during the investigation.

28. On December 4, 2018, I swore out an Affidavit in support of a Complaint,
and United States Magistrate Judge Theresa L. Fricke issued a federal arrest warrant for
RILEY. On December 6, 2018, agents executed more than 70 federal search warrants
throughout Western Washington in conjunction with this investigation. During the
execution of these warrants, agents seized over 50 pounds of drugs, to include heroin,
crystal methamphetamine, suspected cocaine or fentanyl powder, and marijuana; an
estimated 10,000 pills (suspected to contain fentanyl); hundreds of thousands of dollars in
cash drug proceeds; 50 firearms; and dozens of vehicles. Agents also arrested dozens of

members of the DTO, but were unable to locate RILEY.

AFFIDAVIT OF Steve Meyer - 10 UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co Se aI WN OH BP WD NY

DO PO NY DD KH KD BP KN DN eww Se Se See Se eee
oN HN UN BPW NY KS COC OO FAD NH WH BW HPO KK CO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 12 of 17

B. Arrest of Corey RILEY

29. On March 28, 2019, detectives with the Auburn Police Department’s
Special Investigations Unit (APD-SIU) established surveillance near 8400 Pacific
Avenue, Tacoma, Washington. Based on information APD-SIU received from an
individual cooperating with law enforcement, they believed RILEY was distributing
heroin in the area. DEA Special Agent Jeremy Tan provided a copy of RILEY’s arrest
warrant and WADOL photo to assist in RILEY’s identification. 7

30. At approximately 3:45 p.m., APD-SIU Detective Ashton Pearson
observed RILEY walk into the Chevron gas station at 8400 Pacific Avenue. He alerted
other detectives and they moved in to make the arrest. Once in custody, detectives
informed RILEY of his Miranda rights, which he acknowledged, then searched him
incident to arrest. Officers found a small clear baggy containing a brown substance in
RILEY’s pant pocket. Detectives asked RILEY what the substance was, and he stated it
was heroin. Detectives later field-tested the substance, and confirmed it was
approximately 3.4 grams of heroin. Additionally, detectives seized a black LG smart
phone, IMEI 355931090690600 from RILEY. RILEY provided officers with signed,
written consent to search the phone, however, he later revoked his consent prior to
initiation of the search. I am thus submitting this Affidavit in support of a warrant
authorizing the search of the black LG smart phone, IMEI 355931090690600 seized
from COREY RILEY on March 28, 2019. Since RILEY’s arrest, his phone has been in
law enforcement’s secure custody.

31. On April 3, 2019, a Grand Jury returned an Indictment against RILEY,

charging him with a single count of Distribution of a Controlled Substance, in violation

of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), and Title 18, United
States Code, Section 2. That same day, Magistrate Judge Fricke ordered RILEY detained
and remanded him to the custody of the United States Marshals.

AFFIDAVIT OF Steve Meyer - 11 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
So Oe ST DN mn BP WD NO Re

BO wo KR NYO HN KD KN HN NO HR HR Re Rm Bm eS ee
Oo nN DO On SPW NY KF DTD OHO DON HDB nA fF WW NY KS OC

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 13 of 17

Vv. COMMON CHARACTERISTICS OF DRUG TRAFFICKERS

32. Drug traffickers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they
can be purchased without the location and personal information that landlines require.
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates, avoiding police surveillance, and traveling to obtain or distribute drugs.
Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since cellular phone use became
widespread, every drug dealer I have interacted with has used one or more cellular
telephones for his or her drug business. I also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued
actively using, for their drug trafficking business. Based on my training and experience,
the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and/or the identifying telephone serial number (Electronic
Serial Number (ESN), Mobile Identification Number (MIN), International Mobile
Subscriber Identity (MSI) number, or International Mobile Equipment Identity (IMEI)
number) are important evidence because they reveal the service provider, allow agents to
obtain subscriber information, and uniquely identify the telephone. This information can
be used to obtain toll records, to identify contacts by this telephone with other cellular
telephones used by co-conspirators, to identify other telephones used by the same
subscriber or purchased as part of a package, and to confirm if the telephone was
contacted by a cooperating source.

b. The stored list of recent received calls and sent calls is important
evidence. It identifies telephones recently in contact with the telephone user. This is

valuable information in a drug investigation because it will identify telephones used by

AFFIDAVIT OF Steve Meyer - 12. UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oe NN OH FP WD LPO

ont HD ON SP WO NY K§ DOD O FH DT DH A BW YH | CO

 

 

Case 3:19-mj-05054-JRC Document 1 Filed 04/16/19 Page 14 of 17

other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a surveilled drug transaction or meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates.

c. Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, and friends of the user who likely
have helpful information about the user, his location, and his activities.

d. Photographs and videos on a cellular telephone are evidence because —
they help identify the user, either through his or her own picture, or through pictures of
friends, family, and associates that can identify the user. Pictures also identify associates
likely to be members of the drug trafficking organization. Some drug traffickers
photograph groups of associates, sometimes posing with weapons and showing
identifiable gang signs. Also, digital photos often have embedded “geocode” information
within them. Geocode information is typically the longitude and latitude where the photo
was taken. Showing where the photo was taken can have evidentiary value. This
location information is helpful because, for example, it can show where coconspirators
meet, where they travel, and where assets might be located

e.  - Stored address records are important evidence because they show the
user’s close associates and family members, and they contain names and nicknames —
connected to phone numbers that can be used to identify suspects.

f. It is common for drug traffickers to use encrypted means of
communication, such as WhatsApp, Signal, Wickr, and Telegram, to attempt to avoid
detection by law enforcement. It is common for drug traffickers to install and use these

apps on their phones in order to make encrypted calls and send encrypted messages.

AFFIDAVIT OF Steve Meyer - 13 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402
(253) 428-3800
Co Se SN HN NH BP WY NHN

BO NO NHN DB KN DN DR NO NR wm ee
eo TI HD On FP WD NY KSK§ DT OBO CO HDT HR NW BP WOW NO. KH C

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 15 of 17

VL CONCLUSION
33. For the reasons set forth above, I believe there is probable cause to believe
that evidence, fruits, and instrumentalities of violations of Title 21, United States Code,
Sections 841(a)(1), 843(b), and 846, will be found in a search of COREY RILEY’s cell
phone, specifically, a black LG smart phone with IMEI 355931090690600, presently

in the secure custody of the DEA in Tacoma, Washington.

 

STEVE MEYER, Special Agent
Drug Enforcement Administration

SUBSCRIBED and SWORN TO before me this LG day of April, 2019.

AC
J RICHARD CREA
United States Magistrate Judge

AFFIDAVIT OF Steve Meyer - 14 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
USAO 2017R01238 TACOMA, WASHINGTON 98402
(253)428-3800
Oo Oo NH On BW NO

iw) NO Bo bo NO NO bdo No N —_ — — eS a — —_ ry —_—
on HD UO FS WOW NY K& COT OO DH IT HDB NA BW PO &- CO

 

 

Case 3:19-mj-05054-JRC Document1 Filed 04/16/19 Page 16 of 17

ATTACHMENT A
Item to be Searched

A black LG smart phone with IMEI 355931090690600, seized from the person
of Corey RILEY on March 28, 2019, and presently in the secure custody of the Drug |

Enforcement Administration in Tacoma, Washington.

AFFIDAVIT OF Steve Meyer - 15
USAO 2017R01238

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
So eo SND A RW HNO

Oo NO NO DN NHN VN NO DN DR mm mm me eee
oOo NI DN A BP WW NYO KF OCOD OBO fC AT HDB NH BP WO NH KK CO

 

 

Case 3:19-mj-05054-JRC. Document 1 Filed 04/16/19 Page 17 of 17

ATTACHMENT B
Items to be Seized

From the cellular telephone listed in Attachment A of this warrant, the government
is authorized to search for and seize the following items, which are evidence and/or fruits
of the commission of the following crimes: distribution and possession with intent to
distribute controlled substances, in violation of Title 21, United States Code, Section
841(a)(1), and conspiracy to commit these offenses, in violation of Title 21, United States.
Code, Section 846; use of a communications facility in furtherance of a felony drug
offense, in violation of Title 21, United States Code, Section 843(b); and importation of
controlled substances, in violation of Title 21, United States Code, Section 952:

7 Assigned telephone number and identifying serial number (e.g., ESN, MIN,
IMSI, IMEI);

7 Stored list of recent received, sent, or missed calls;
7 Stored address records and stored contact information;
" Stored photographs and videos related to the aforementioned crimes of

investigation, such as photographs and videos of narcotics, currency, guns or other
weapons, tracking numbers, codes, account information, suspected criminal activity,
and/or the user of the phone or co-conspirators, including any GPS data associated with
the photo or video; and

7 Stored messages that relate to the above-listed federal crimes or that may
show the user of the phone and/or coconspirators, including WhatsApp messages, Apple

iMessages, Blackberry Messenger messages, or other similar messaging services where

‘the data is stored on the telephone.

AFFIDAVIT OF Steve Meyer - 16 ‘ UNITED STATES ATTORNEY
USAO 2017R01238 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
